UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4661


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GALEN CLIFTON SHAWVER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:00-cr-00262-TDS-2)


Submitted:   May 5, 2016                   Decided:   May 11, 2016


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duane K. Bryant, LAW OFFICE OF DUANE K. BRYANT, High Point,
North Carolina, for Appellant. Robert Albert Jamison Lang,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 2001, a federal jury convicted Galen Clifton Shawver of

several counts of mail and wire fraud, conspiracy, and money

laundering.         He was sentenced to 132 months of imprisonment,

followed by 3 years of supervised release.                            The district court

subsequently found that Shawver had violated the terms of his

supervised      release.         The    court       revoked      Shawver’s       supervised

release and sentenced him to 2 months of imprisonment, followed

by 34 months of supervised release.

       After    his   release       from       incarceration,           the    court     again

revoked Shawver’s supervised release and sentenced him to 30

days    of     imprisonment,       without         imposing       a    further       term    of

supervised release.             Shawver appeals, and on appeal counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), questioning whether the court abused its discretion in

revoking Shawver’s supervised release and whether his sentence

is   plainly     unreasonable.           Shawver         has    also    filed    a     pro   se

supplemental        brief    raising       additional           issues.         During       the

pendency       of     this       appeal,           Shawver       was        released        from

incarceration.            For     the    reasons         that     follow,       we     dismiss

Shawver’s appeal as moot.

       Although     the     parties     have       not   raised       the   issue,     we    may

address the issue of mootness sua sponte, “since mootness goes

to the heart of the Article III jurisdiction of the courts.”

                                               2
Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002)

(internal quotation marks omitted).                     “[A] case is moot when the

issues    presented     are     no       longer      live   or    the    parties   lack    a

legally cognizable interest in the outcome.”                            United States v.

Hardy, 545 F.3d 280, 283 (4th Cir. 2008) (internal quotation

marks omitted).         Upon the expiration of a defendant’s sentence

“some concrete and continuing injury other than the now-ended

incarceration or parole -- some collateral consequence of the

conviction -- must exist if the suit is to be maintained.”                              Id.

(internal quotation marks omitted).

     Here,       Shawver      has        been       unconditionally        released     from

incarceration for the supervised release revocation.                               Shawver

has failed to identify any collateral consequences stemming from

that revocation and we can discern none.                       See Hardy, 545 F.3d at

284-85.      Accordingly, we dismiss the appeal as moot and deny

Shawver’s motion to expedite the decision.

     This     court     requires          that       counsel      inform     Shawver,     in

writing,    of    the   right       to    petition      the      Supreme   Court   of    the

United States for further review.                       If Shawver requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                           Counsel’s motion must

state that a copy thereof was served on Shawver.                             We dispense

with oral argument because the facts and legal contentions are

                                                3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     4